Order entered December 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01541-CR

                           JERAMIE LEON HORTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                            Trial Court Cause No. 2011-1-0370

                                            ORDER
       On December 12, 2013, we received a letter from court reporter Misty Skinner stating she

has not filed the reporter’s record because appellant’s counsel informed her appellant intended to

withdraw his appeal. Because no motion to dismiss the appeal had been filed by appellant, on

December 13, 2013, we sent counsel a letter directing him to file either a motion to dismiss the

appeal or written verification that he intends to pursue the appeal and has made payment

arrangements for the reporter’s record. On December 18, 2013, we received a letter from

counsel stating that although he did inform Ms. Skinner that he wished her to cease working on

the reporter’s record, she did not do so before completing the record and billing appellant for it.

Counsel states he sent Ms. Skinner payment for the reporter’s record on December 9, 2013.
       Accordingly, this Court ORDERS Misty Skinner, official court reporter of the County

Court at Law No. 1, to file the complete reporter’s record, including all exhibits, within

THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of the order, by electronic transmission, to Misty

Skinner, official court reporter, County Court at Law No. 1, and to counsel for all parties.


                                                      /s/    LANA MYERS
                                                             JUSTICE